On Petition for Rehearing.
Per Curiam.
The orders herein appealed from were affirmed without opinion. A petition for rehearing has been filed. The bill of complaint as amended states a ground for relief which is not affected by the nature of the allegations challenged by the special demurrers. Whether *677there is anything due the complainant for which he may have a lien on the property of defendant cannot be determined on the demurrers.
It is quite improper for counsel to address letters to members of the court discussing the merits of an application for a rehearing in a cause.
Rehearing denied.
All concur.